DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 8 June 2021, with respect to the claim rejections under 35 USC 112 and/or 35 USC 103 have been fully considered and are persuasive.  The claim rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Surinder Sachar (Reg. #34,423) on 9 August 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 2 has been amended as follows:
Claim 2. (Currently Amended) A stator blade cascade comprising: 
a plurality of turbine stator blades disposed in a circumferential direction, 
wherein each of the plurality of turbine stator blades comprises: 

an outer shroud including an outer plate flange portion provided on a radial-direction outer side of the blade effective part, and a pair of outer mounting portions projecting from the outer plate flange portion to a radial-direction outer side and provided in a circumferential direction on a front edge side and a rear edge side; 
an inner shroud including an inner plate flange portion provided on a radial-direction inner side of the blade effective part; 
first cooling medium introduction passages which introduce a first cooling medium via through holes formed in the outer plate flange portion and passing through the outer plate flange portion in a radial direction, to the hollow portions of the blade effective part; and 
a second cooling medium introduction passage formed in a direction along a first surface of the outer plate flange portion in a first wall thickness of the outer plate flange portion, which introduces a second cooling medium to the hollow portions of the blade effective part, 
wherein the stator blade cascade includes a first turbine stator blade of the plurality of turbine stator blades including a first outer shroud and a second turbine stator blade of the plurality of turbine stator blades including a second outer shroud, the second turbine stator blade disposed circumferentially adjacent to the first turbine stator blade, the first outer shroud including a first side surface, the second outer shroud including a second side surface facing to the first side surface, the first and second side surfaces extending in a turbine rotor axial direction of the first and second outer shrouds, 
wherein a first plate-shaped member is provided between the first side surface and the second side surface, the first plate-shaped member sealing a gap between the first and second outer shrouds, and 


In claim 3 line 5, -- third -- has been introduced before “cooling.”

Claim 4 has been amended as follows:
Claim 4. (Currently Amended) The stator blade cascade according to claim 3, 
wherein the first cooling medium discharge passage is provided on a rear edge side of each of the plurality of turbine stator blades

In claim 5 line 4, -- blade -- has been introduced after “stator” and in line 14, -- fourth -- has been introduced before “cooling.”
		 
Claim 6 has been amended as follows:
Claim 6. (Currently Amended) The stator blade cascade according to claim 5, 
wherein the inner shroud is an inner shroud in a stator blade of the plurality of turbine stator blades in a first turbine stage, the inner shroud comprises 
a third plate-shaped member sealing between the inner shroud and a first turbine member adjacent to an upstream side of the inner shroud, and 
wherein the second cooling medium discharge passages are formed on a radial-direction outer side further than the third plate-shaped member.


Claim 7 has been amended as follows:
Claim 7. (Currently Amended) A stator blade cascade comprising: 
a plurality of turbine stator blades disposed in a circumferential direction, 
wherein each of the plurality of turbine stator blades comprises: 
a blade effective part including hollow portions inside; 
an outer shroud including an outer plate flange portion provided on a radial-direction outer side of the blade effective part, and a pair of outer mounting portions projecting from the outer plate flange portion to a radial-direction outer side and provided in a circumferential direction on a front edge side and a rear edge side; 
an inner shroud including an inner plate flange portion provided on a radial-direction inner side of the blade effective part; 
first cooling medium introduction passages which introduce a first cooling medium via through holes formed in the outer plate flange portion and passing through the outer plate flange portion in a radial direction, to the hollow portions of the blade effective part, and 
a second cooling medium introduction passage formed in a direction along a surface of the outer plate flange portion in a wall thickness of the outer plate flange portion, which introduces a second cooling medium to the hollow portions of the blade effective part, 
wherein the outer shroud is an outer shroud in a stator blade of the plurality of turbine stator blades in a first turbine stage, the outer shroud comprises 
a fourth plate-shaped member sealing between the outer shroud and a second turbine member adjacent to an upstream side of the outer shroud, and 
wherein the second cooling medium introduction passage is formed on a radial- direction outer side further than the fourth plate-shaped member.

Claim 8 has been amended as follows:
Claim 8. (Currently Amended) The stator blade cascade according to claim 2, 
wherein the second cooling medium introduction passage is provided on a front edge side of each of the plurality of turbine stator blades

The above changes to the claims have been made to maintain claim terminology consistency and avoid potential indefiniteness issues, thereby placing the application in conditions for allowance.

Reasons for Allowance
Claims 2-8 are allowed.

The following is an examiner’s statement of reasons for allowance: all pending issues were addressed in response to the Non-Final Office Action mailed on 20 April 2021 and with the Examiner’s Amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Primary Examiner, Art Unit 3745